Title: To George Washington from Ephraim Basher, 22 November 1783
From: Basher, Ephraim
To: Washington, George


                  
                     Sir—
                     New York Novr 22d 1783
                  
                  At a moment when the Arm of Tyranny is yielding up its fondest usurpations; we hope the Salutations of long suffering Exiles, but now happy freemen will not be deemed an unworthy tribute.
                  In this place and at this moment of exultation and triumph, while the ensigns of slavery still linger in our sight, we look up to you our deliverer with unusual transports of Gratitude and Joy.  Permit us to welcome you to this City, long torn from us, by the hard hand of oppression, but now by your Wisdom and energy under the guidance of Providence once more the seat of Peace and freedom.
                  We forbear to speak our gratitude or your praise, we should but echo the Voice of applauding Millions.
                  But the Citizens of New York are Emminently indebted to your Virtues.  And we who have now the honor to address Your Excellency, have been often companions of your sufferings, and Witnesses of your exertions.  Permit us therefore to approach your Excellency, with the dignity and sincerity of freemen, and to assure you that we shall preserve with our latest breath our gratitude for your services and Veneration for your Character.  Accept of our sincere and earnest wishes, that you may long enjoy that calm domestic felicity, which you have so generously sacrificed; that the cries of injured Liberty, may never more interrupt your repose; And that your happiness may be eaqual to your Virtues.  Signed at the request of the Meeting
                   Ephm Basher  Thos RandallGeo: JanewayDanl PhoenixJeremh WoolSam. BroomeFrancis Van DykThomas TuckerWm W. GilbertHenry KipWilliam Gilbert SenrAbm P. LottzPatk Dennis
               